NO. 07-08-0080-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



AUGUST 5, 2008



______________________________





DANNY RAY BUSCH, JR., APPELLANT



V.



MARVIN MEINKE AND PATTI MEINKE, APPELLEES



_________________________________



FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;



NO. 2005-597,542; HONORABLE PAULA LANEHART, JUDGE



_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

On July 17, 2008, the parties filed an 
Agreed Motion to Dismiss Appeal.
  By letter of July 18, 2008, this Court requested that the parties amend the motion in order to clarify the relief requested.  On July 25, 2008, Danny Ray Busch, Jr., filed 
Appellant’s Motion to Dismiss Appeal
 in which he represents that he and Appellees, Marvin Meinke and Patti Meinke, have compromised and settled their differences.  
See
 Tex. R. App. P. 42.1(a)(1).  Pursuant to the motion, the parties seek to have this appeal dismissed with the parties bearing their own costs.  
See 
Tex. R. App. P. 42.1(d).  We grant the motion.
(footnote: 1) 

Accordingly, the appeal is dismissed and costs are taxed against the party incurring them.  Having dismissed the appeal at Danny Ray Busch’s request, no motion for rehearing will be entertained and our mandate will issue forthwith.



Patrick A. Pirtle

      Justice

FOOTNOTES
1:Because Busch is requesting voluntary dismissal of his appeal and the parties have attached a signed copy of their settlement agreement, we apply Rule 2 of the Texas Rules of Appellate Procedure to suspend operation of Rule 10.1(a)(5) requiring a certificate of conference and also suspend operation of Rule 10.3(a), which provides that certain motions should not be ruled on for ten days.